DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-27 in the reply filed on 4/27/2022 is acknowledged.  The traversal is on the ground(s) that Applicant does not believe that it would be an undue burden to search all of the claims, particularly as many of the Groups overlap in feature. Groups I-IV all require use of the BHM engineered in Group I. In addition, the claims of Groups II-IV are directed to methods of using the elected product of Group I. As such, the claims of Groups II-IV should be rejoined upon a finding of novelty and non-obviousness of the claims of Group I.
This is not found persuasive because while Groups II-IV each use a BHM, each Group is a distinct method which would require separate and burdensome art searches from the BHM of Group I. For example, the method of screening drug toxicity would require materially distinct and separate search in the art regarding repairing a heart (in vivo) vs. an in vitro drug screen in Group II.
The requirement is still deemed proper and is therefore made FINAL.
Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/27/2022.


Drawings
The drawings are objected to because the drawings are indicated by “Figure” rather than “FIG.” as required by 37 C.F.R § 1.84 (u)(1) (see also MPEP § 608.02 (V)).  The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).  Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.  View numbers must be preceded by the abbreviation “FIG.”  Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the recitation of “Figure” throughout the disclosure should be amended to recite “FIG.” See objection to drawings, above. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,626,374.
It is noted that U.S. 10,626,374 is not in the same family as the instant application; i.e., the ’374 patent does not share any continuity with the instant application. As such, the prohibition against nonstatutory double patenting rejections under 35 U.S.C. § 121 does not apply. 
The instant claim is broadly interpreted herein to encompass any bioengineered heart muscle (BHM) and the practice of the patented method in ‘374 would invariably produce a BHM as instantly claimed. As such, the instant and conflicting claims are drawn to obvious variations of overlapping subject matter. 
Further, regarding the instant dependent claims, absent evidence to the contrary, would possess the functional limitations recited in the instant dependent claims. 

Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/814,186  (reference application). 
It is noted that copending Application No. 16/814,186 is not in the same family as the instant application; i.e., the ’186 application does not share any continuity with the instant application. As such, the prohibition against nonstatutory double patenting rejections under 35 U.S.C. § 121 does not apply. 
The instant claim is broadly interpreted herein to encompass any bioengineered heart muscle (BHM) and the practice of the claimed method in ‘186 would invariably produce a BHM as instantly claimed. As such, the instant and conflicting claims are drawn to obvious variations of overlapping subject matter. 
Further, regarding the instant dependent claims, absent evidence to the contrary, would possess the functional limitations recited in the instant dependent claims. 

Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of copending Application No. 16/138,101 (reference application). 
It is noted that copending Application No. 16/131,101 is not in the same family as the instant application; i.e., the ’101 application does not share any continuity with the instant application. As such, the prohibition against nonstatutory double patenting rejections under 35 U.S.C. § 121 does not apply. 
The instant claim is broadly interpreted herein to encompass any bioengineered heart muscle (BHM) and the practice of the claimed method in ‘101 would invariably produce a BHM as instantly claimed. As such, the instant and conflicting claims are drawn to obvious variations of overlapping subject matter. 
Further, regarding the instant dependent claims, absent evidence to the contrary, would possess the functional limitations recited in the instant dependent claims. 

Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,957,483. 
It is noted that U.S. 9,957,483 is not in the same family as the instant application; i.e., the ’374 patent does not share any continuity with the instant application. As such, the prohibition against nonstatutory double patenting rejections under 35 U.S.C. § 121 does not apply. 
The instant claim is broadly interpreted herein to encompass any bioengineered heart muscle (BHM) and the practice of the patented method in ‘483 would invariably produce a BHM as instantly claimed. As such, the instant and conflicting claims are drawn to obvious variations of overlapping subject matter. 
Further, regarding the instant dependent claims, absent evidence to the contrary, would possess the functional limitations recited in the instant dependent claims. 

Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,494,605.
It is noted that U.S.10,494,605 is not in the same family as the instant application; i.e., the ’605 patent does not share any continuity with the instant application. As such, the prohibition against nonstatutory double patenting rejections under 35 U.S.C. § 121 does not apply. 
The instant claim is broadly interpreted herein to encompass any bioengineered heart muscle (BHM) and thus would encompass the multiring engineered heart tissue in ‘605. As such, the instant and conflicting claims are drawn to obvious variations of overlapping subject matter. 
Further, regarding the instant dependent claims, absent evidence to the contrary, would possess the functional limitations recited in the instant dependent claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-17, 19 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below. The instant claims were analyzed for eligibly pursuant the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance.
The instant claims are broadly interpreted herein to encompass any bioengineered heart muscle (BHM). As such, the instant claims are drawn to a composition of matter, which is a statutory category of invention (STEP 1: YES).
The specification teaches”
“Carrying out the method disclosed herein human pluripotent stem cell (hPSC)-derived bioengineered heart muscle (BHM) is generated by directed tissue formation of hPSCs in collagen hydrogels. To form BHM, in vivo development was mimicked using a directed serum-free induction protocol causing the tissue to progress through distinct, known developmental stages, through pluripotency, early mesoderm, cardiac progenitor, immature cardiomyocytes and finally to more mature cardiac tissue comprised of 50 % cardiomyocytes, with the rest being predominately a stromal cell fraction.” (pg. 3 lines 8-15).
Accordingly, the instant claims are drawn to a judicial exception in the form of myocardium, i.e., muscular tissue of a heart, which would comprise, e.g., naturally occurring cells such as cardiomyocytes.
 It is noted the instant claims recite a “bioengineered heart muscle (BHM).” However, the crux of the instant application is “to produce human myocardium for multiple applications.” (pg. 3, lines 23-24). As such, the claimed BHM would not possess any markedly different characteristics when compared to, e.g., naturally occurring human myocardium. BHM would comprise naturally occurring cells arranged, interacting, and functioning in a manner that would be indistinguishable from their counterparts found in nature. 
Additionally, the collagen mold only serves as a scaffold for the claimed BHM to grow upon and does not markedly change the cardiomyocyte tissue that forms the BHM as instantly claimed.
Further, Gerisch et al. (2018, Front. Genetics, Vol. 9(72), pgs. 1-23) teaches that cardiomyocytes and CD90+ cardiac progenitor cells and are naturally present in human myocardium. (see Abstract and pg. 14, Results, Identification of CD90+ and CD117+ Cells). As such, the instant claims recite a judicial exception in the form of a natural phenomenon (STEP 2A, PRONG ONE: YES). 
The instant claims are drawn solely to a judicial exception, and not a method of using the judicial exception. As such, the judicial exception is not integrated into a practical application. (STEP 2A, PRONG TWO: NO). Since the instant claims are drawn solely to a judicial exception, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (STEP 2B: NO).
Taken together, the instant claims do not constitute patent eligible subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in claim 3 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification teaches on pg. 13 lines 14-16:
“Compared to adult heart tissue the BHM still has an inferior β-MHC/α-MAC ratio, and low but still retained expression of progenitor genes (e.g. SLD).” The specification provides no guidance or teaching of what is encompassed by a “low” but still retained expression of progenitor genes as compared to adult heart tissue. What is considered low expression by one skilled artisan may be different from low expression with another skilled artisan thus the term “low” is a relative term.
The term “low” in claim 4 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification teaches on pg. 13 lines 14-16:
“Compared to adult heart tissue the BHM still has an inferior β-MHC/α-MAC ratio, and low but still retained expression of progenitor genes (e.g. SLD).” The specification provides no guidance or teaching of what is encompassed by a “low” but still retained expression of ISL-1 as compared to adult heart tissue. What is considered low expression by one skilled artisan may be different from low expression with another skilled artisan thus the term “low” is a relative term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 9-12, 18 and 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zimmermann et al. (US 2009/0061410).
Regarding claims 1, 9, 10 and 18, Zimmermann et al. teaches an in vitro BHM derived from human cells and artificially molded in a ring shape (see Abstract). More particularly, Zimmerman teaches a multiring engineered heart tissue construct suitable for use in cardiac tissue augmentation and/or replacement therapy. (Abstract). Zimmerman further teaches the multiring engineered heart tissue is used to generate a heart muscle construct (parags. 0022-0028). 
Regarding claim 6, Zimmermann teaches that the BHM is serum-free (Fig. 11).
Regarding claims 11 and 12, Zimmermann teaches that the mold can be collagen type I (parag. 0042). While Zimmermann does not teach the percentage of collagen in the mold, only that the mold is type I collagen, absent evidence to the contrary it is interpreted that the mold consists of at least 90% type I collagen.
Regarding 23, Zimmermann teaches the BHM has overall twitch tension of more than 2.5 mN, more preferably more than 3 mN, for example 3.5 mN, 4 mN, 4.5 mN, 5 mN, 5.5 mN, 6 mN, 10 mN, 15 mN or more. It is noted 200 µN equals 0.2 mN. (parag. 0035). Accordingly, the BHM taught by Zimmermann possesses a twitch tension of more than 200 μN.
Thus the teachings of Zimmermann clearly anticipate the invention of claims 1, 6, 9-12, 18 and 23.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632